Citation Nr: 0017263	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-29 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a restoration of a 20 percent evaluation for a 
left knee disability from July 1, 1997 to July 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal arises from the veteran's claim for restoration 
of the initial 20 percent evaluation for his service 
connected left knee disability.  By rating action of April 
1997, the evaluation assigned for the veteran's left knee 
disability was reduced from 20 percent to 10 percent, 
effective July 1, 1997.  The veteran filed a notice of 
disagreement with this action.  Upon remand by the Board in 
January 1999, the RO, increased the evaluation assigned to 20 
percent, effective July 1, 1999.  Since the RO did not grant 
the full benefit sought, a restoration of the 20 percent 
rating from July 1, 1997, the appeal has been returned to the 
Board for further appellate consideration.  

During the pendency of this appeal the RO denied the 
veteran's claim for an annual clothing allowance.  The 
veteran has not perfected an appeal with regard to that issue 
and it is not presently before the Board.


FINDINGS OF FACT

1.  For the period from July 1997 to July 1999 the veteran's 
left knee disability was manifested by limitation of motion, 
weakened movement due to pain and excess fatigability.  

2.  Medical evidence showed the presence of adequate 
pathology to support the veteran's subjective complaints of 
pain, weakened movement and excess fatigability.

3.  The veteran's symptomatology between July 1997 and July 
1999 resulted in 


CONCLUSION OF LAW

The requirements for a 20 percent evaluation for a left knee 
disability from July 1997 to July 1999 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59,  4.71(a), Diagnostic Code 5257 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a left knee disability was established 
by a July 1994 rating decision and an initial 20 percent 
evaluation was assigned.  The evaluation was reduced by an 
April 1997 rating decision, effective July 1, 1997, following 
a VA examination in February 1997 to assess the current 
extent of the veteran's left knee disability.  The veteran 
appealed and the matter was before the Board in January 1999 
at which time it was remanded to the RO for another VA 
examination.  Following that VA examination the RO issued a 
January 2000 supplemental statement of the case increasing 
the evaluation of the left knee to 20 percent effective July 
1, 1999.

The record indicates that the veteran is claiming entitlement 
to restoration of the initial 20 percent evaluation.  
Therefore, in light of the recent increased evaluation, the 
only period still in controversy is from the date of the 
reduction, July 1977 to the effective date of the 20 percent 
evaluation, July 1999.


Law and regulations pertinent to evaluative ratings

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

The veteran's status post right anterior cruciate ligament 
repair currently is evaluated under Diagnostic Code 5257 that 
relates to impairment of the knee with recurrent subluxation 
or lateral instability.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(1999); cf. DeLuca v. Brown, 8 Vet. App. 202.

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).


Analysis

As described above, the issue in controversy is whether the 
veteran was entitled to a restoration of the initial 20 
percent evaluation for the period from July 1997 to July 
1999.  The Board has reviewed the evidence of record in its 
entirety prior to making a final determination, however the 
most probative evidence are the February 1997  and July 1999 
VA examinations.  Francisco v. Brown, 7 Vet. App. 55 (1994).

On the February 1997 VA examination, the examiner reported 
persistent swelling without evidence of instability.  Also, 
the examiner noted that the veteran wore a hinged knee brace 
and used nonsteroidals that the veteran reported were 
helpful.  Further, the examiner stated that the left knee 
showed good general contours, mild effusion, and no 
instability on any plane.  

The examiner reported that the range of motion was 110 
degrees flexion on the involved knee and 125 degrees on the 
uninvolved (right) knee.  Extension was to zero degrees on 
the left.  Mild crepitus was found on the left side.  The 
thigh circumference measured at 10 centimeters above the 
patella in a standing position was 54 centimeters on the 
right and 52 centimeters on the left.  The circumference 
around the knee was 40 centimeters on the right and 41 
centimeters on the left.  The circumference around the calf 
was 38 centimeters on the right and 37.5 centimeters on the 
left.  The examiner noted that the veteran experienced pain 
at the extreme of motion.  Further, the examiner noted that 
x-ray readings showed some calcifications intra-articular 
around the mid portion of the left knee.  No signs of 
degenerative joint disease was found.  The examiner rendered 
an impression of status post anterior cruciate ligament 
reconstruction of the knee with good stability, but limited 
range of motion.

In October 1997 the veteran was afforded a hearing at the RO.  
He testified that his knee popped and felt like it was 
grinding when he walked.  Transcript at p. 2.  Prolonged 
sitting caused pain.  Tr. p. 3.  It was necessary for the 
veteran to wear a brace at all times, exercise caused his 
knee to swell, and  he could not play sports and he could 
only walk a block.  Tr. at pp. 4, 6, 9.  The veteran used 
transportation services provided by his school to help him 
get to classes.  Tr. p. 8.  

Following the January 1999 remand from the Board the veteran 
was afforded another VA examination in July 1999.  The 
medical records and remand were reviewed in conjunction with 
the examination.   The examiner noted the veteran's history 
of left anterior cruciate ligament reconstruction.  Also 
noted were subjective complaints of prolonged walking of more 
than a half hour.  The veteran reported swelling.  He could 
climb and descend stairs satisfactorily, but was unable to 
kneel, squat or crawl.  He had intermittent locking and was 
unable to participate in sports as he used to.

Examination revealed that the veteran's gait was slightly 
antalgic on the left and that the left knee did not 
completely extend during stance phase.  Right knee range of 
motion was normal.  Left knee range of motion was limited as 
follows: extension 
-5/0 degrees, flexion to 120 degrees.  Complaints of pain 
were noted from 90 degrees flexion to 120 degrees.  On 
extension pain was noted at -5 degrees.  In addition the left 
knee had a 2+ Lachman sign and questionable positive pivot 
shift.  The test was performed with complaints of pain and 
there appeared to be mechanical block to complete extension.  
McMurray's sign was negative.  There was a slight increase of 
medial opening on valgus stress when compared to the right 
knee.  The right thigh measured 46 centimeters (cm.) versus 
43 cm. on the left.  The right calf measured 36 cm. versus 38 
on the left.  Left knee x-rays showed flattening of both 
femoral condyles.  Inter-articular calcifications were 
present, primarily in the medial compartment.  Interference 
screws were also noted.  The impression was status post 
anterior cruciate ligament reconstruction with post traumatic 
arthritis of the left knee.

The examiner specifically addressed the Board's concerns as 
expressed in the remand as follows:  there was degeneration 
of the left knee, confirmed by x-ray.  There was also atrophy 
of the left thigh muscles.  Instability and limitation of 
motion of the left knee were also demonstrated.  Left knee 
flexion was limited to 120 degrees as compared to 140 degrees 
on the right.  Pain on kneeling, squatting and bending was 
related to the service connected disability.  The pain 
resulted in weakened movement and excess fatigability, 
limitation of motion and instability, however the severity of 
these manifestations could not be quantified.  There was no 
incoordination.  Pain was visibly manifested on flexion and 
rotation of the knee and there was atrophy of the left thigh 
which was attributable to the left knee disability.  A brace 
was required for ambulation.  Adequate pathology was present 
to support the level of the veteran's complaints.  

In view of the evidence, from both the 1997 and 1999 VA 
examinations, as well as from the veteran's testimony, the 
Board concludes that a 20 percent evaluation is most 
appropriate for the period from July 1997 to July 1999.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  The July 1999 VA 
examination clearly revealed functional loss of the left knee 
due to pain, as well as weakened movement and excess 
fatigability.  The VA examiner specifically indicated that 
pain affected function, and that there was adequate pathology 
to support the level of the veteran's complaints.  A 20 
percent evaluation was assigned following that examination.  

Similarly, pain, atrophy and limited range of motion were 
also noted at the 1997 VA examination.  Unfortunately 
however, the effects of these findings were not discussed.  
In light of the 1999 examiner's findings with regard to the 
effect of the these findings, and the resolution of 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's left knee was more disabled than reflected 
by the 10 percent evaluation assigned from July 1997 to July 
1999.  As such, entitlement to a 20 percent evaluation for a 
left knee disability, but no higher, for the period from July 
1997 to July 1999 is granted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59,  4.71(a), Diagnostic Code5257 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).


ORDER

Entitlement to a 20 percent evaluation, but no higher, for a 
left knee disability, for the period from July 1997 to July 
1999 is granted, subject to the controlling law and 
regulations concerning the payment of monetary benefits.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

